— In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated June 28, 1988, as, upon reargument, adhered to its original determination dated November 20, 1987, which, inter alla, granted the defendant husband counsel fees in the sum of $2,000 based upon the plaintiff’s "dilatory and near contemptuous behavior” in answering the defendant’s demand for interrogatories.
Ordered that the order is affirmed, insofar as appealed from, with costs.
The record demonstrates that the plaintiff disobeyed court orders directing her to answer the defendant’s interrogatories. Under the circumstances, the imposition of sanctions upon the plaintiff, in the form of attorney’s fees, was proper (see, CPLR 3126; Minnick v Minnick, 109 AD2d 871; Gabrelian v Gabrelian, 108 AD2d 445, 448, appeal dismissed 66 NY2d 741; 3A Weinstein-Korn-Miller, NY Civ Prac jljj 3126.06, 3126.14; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3126:ll, at 653-654). Mangano, J. P., Bracken, Kunzeman and Balletta, JJ., concur.